Name: Council Regulation (EEC) No 1981/85 of 16 July 1985 amending Regulation (EEC) No 1938/81 on a common measure to accelerate the improvement of public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: nan

 19 . 7. 85 Official Journal of the European Communities No L 186/7 COUNCIL REGULATION (EEC) No 1981/85 of 16 July 1985 amending Regulation (EEC) No 1938/81 on a common measure to accelerate the improvement of public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany to carry forward applications for aid a second time as from 1985 up to the end of the common measure concerned, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas, under Regulation (EEC) No 1938/81 (3), the Federal Republic of Germany has implemented a programme to accelerate the improvement of the infrastructure in certain less-favoured agricultural areas ; Whereas, because of the present deficiencies in infra ­ structure, a large number of applications for aid have been submitted, well in excess of budget allocations ; Whereas, in view of the lack of available appropria ­ tions, provision should be made by way of exception HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the second subpara ­ graph of Article 14 of Regulation (EEC) No 1938/81 : 'However, as from 1985 and until the end of the common measure, an application may be carried forward a second time.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1985. For the Council The President M. FISCBACH (  ) OJ No C 149, 19 . 6. 1985, p. 6. (*) Opinion delivered on 12 July 1985 (not yet published in the Official Journal). 0 OJ No L 197, 20 . 7. 1981 , p. 1 .